Order filed October 30, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00204-CR
                                ____________

                     NEVA JANE GONZALES, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                            Harris County, Texas
                       Trial Court Cause No. 1376224


                                    ORDER

      Appellant is represented by appointed counsel, J. Sidney Crowley.
Appellant’s brief was originally due May 23, 2014. We have granted a total of 130
days extension of time to file appellant’s brief until September 30, 2014. When we
granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On October 6, 2014, we
notice was sent the brief was past due. On October 20, 2014, counsel filed a
further request for extension of time to file appellant’s brief. Counsel did not allege
any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order J. Sidney Crowley to file a brief with the clerk of this
Court within 30 days of the date of this order. If counsel does not timely file
appellant’s brief as ordered, the Court will issue an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM



Panel consists of Justices McCally, Brown, and Wise.